     Case 2:21-cv-10570-SFC-CI ECF No. 7, PageID.113 Filed 03/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


Thomas D. Esordi,

         Plaintiff,

v.                                                             Case No. 21-10570

Macomb Township, et al.,                                       Sean F. Cox

                                                               United States District Court Judge
      Defendants.
_____________________________________/

                                   ORDER
              DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
                 OVER ANY STATE-LAW CLAIMS IN THIS ACTION

         Defendants removed this action from Macomb County Circuit Court, based upon federal-

question jurisdiction. Defendants ask the Court to exercise supplemental jurisdiction over

several state-law claims asserted in Plaintiff’s Second Complaint: (1) Count I – Violation of the

Michigan Whistleblower’s Protection Act; (2) Count II – Violation of Michigan Public Policy;

(3) Count III – Breach of Contract; and (4) Count IV – Retaliation in Violation of Michigan’s

Whistleblower’s Protection Act/Public Policy.

         This Court’s subject matter jurisdiction over this case stems from Plaintiff’s federal

claim: Count V – Denial of Due Process in Violation of 42 U.S.C.A. § 1983. The Court may

exercise supplemental jurisdiction over Plaintiff’s state-law claims, but supplemental jurisdiction

is a “‘doctrine of discretion, not of plaintiff’s right.’” City of Chicago v. International College of

Surgeons, 522 U.S. 156, 173 (1997) (quoting United Mine Workers of America v. Gibbs, 383

U.S. 715, 726 (1966)). “[D]istrict courts can decline to exercise supplemental jurisdiction over

pendant claims for a number of valid reasons.” City of Chicago, supra.
  Case 2:21-cv-10570-SFC-CI ECF No. 7, PageID.114 Filed 03/23/21 Page 2 of 2




         District courts should deal with cases involving supplemental jurisdiction in a manner

that serves the principles of economy, convenience, fairness, and comity. Id. The supplemental

jurisdiction statute, 28 U.S.C. § 1367, codifies these principles and provides that district courts

may decline to exercise supplemental jurisdiction over a state claim when: (1) the claim raises a

novel or complex issue of state law; (2) the claim substantially predominates over the claim or

claims over which the district court has original jurisdiction; (3) the district court has dismissed

all claims over which it has original jurisdiction, or (4) in exceptional circumstances, there are

other compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c). A district court’s

decision as to whether to exercise supplemental jurisdiction over a plaintiff’s state-law claims is

reviewed for abuse of discretion. Soliday v. Miami Cnty., Ohio, 55 F.3d 1158, 1164 (6th Cir.

1995).

         The Court concludes that Plaintiff’s state-law claims would predominate over the federal

claim asserted in this action. The state-law claims could also raise novel and complex issues of

state law.

         Accordingly, the Court DECLINES TO EXERCISE SUPPLEMENTAL

JURISDICTION over any state-law claims in this action. As such, the Court REMANDS

Counts One, Two, Three, and Four of Plaintiff’s Second Amended Complaint to Macomb

County Circuit Court. The only claim that remains in this Court is Count Five.

         IT IS SO ORDERED.
                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: March 23, 2021
